Citation Nr: 0022120	
Decision Date: 08/21/00    Archive Date: 08/25/00

DOCKET NO.  99-06 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from September 1944 
to May 1946.  

Service connection for hearing loss was previously denied in 
a June 1989 rating action.  The present case arises from an 
July 1998 rating action, with which disagreement was 
expressed in September 1998.  A statement of the case was 
issued in October 1998, and the appeal was perfected upon the 
receipt at the regional office (RO) of a VA Form 9 (Appeal to 
Board of Veterans' Appeals) in April 1999.  In July 1999, the 
veteran and his sister provided testimony at a hearing 
conducted at the RO, and a supplemental statement of the case 
was issued in September 1999.  Thereafter, the case was 
forwarded to the Board where it was referred to the service 
organization representing the veteran.  In August 2000, the 
veteran's representative prepared a Written Brief 
Presentation, after which the case was forwarded to the 
undersigned for consideration. 


FINDINGS OF FACT

1.  The veteran was originally denied service connection for 
hearing loss in a June 1989 rating action, because there was 
no medical evidence supporting that claim.  

2.  The veteran did not perfect an appeal with respect to the 
June 1989 decision, and it became final.

3.  Evidence added to the record since the June 1989 rating 
action includes private medical records in which the 
physician treating the veteran suggests that the veteran's 
hearing loss had its onset during the veteran's World War II 
service.  

4.  The evidence submitted since the final June 1989 rating 
action is new and material, as it bears directly and 
substantially on the specific matter under consideration and 
it must be considered in order to fairly decide the merits of 
the claim.  In addition, the claim of entitlement to service 
connection for bilateral hearing loss is sufficiently 
supported by competent evidence as to be plausible under the 
law.  


CONCLUSIONS OF LAW

1.  Evidence received since the June 1989 denial by the RO of 
the veteran's claim for entitlement to service connection for 
bilateral hearing loss is new and material, and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).

2.  The veteran has submitted a well-grounded claim for 
service connection for bilateral hearing loss.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

a.  New and Material Evidence

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

A review of the record reflects that the issue of service 
connection for hearing loss was originally addressed by an RO 
decision dated in June 1989.  At that time, the RO considered 
the veteran's May 1989 application for benefits, as well as 
the report of the examination conducted at the time of the 
veteran's discharge from service in 1946.  Since the service 
record did not reflect the presence of hearing loss, and 
there was no other medical record in evidence reflecting the 
presence of hearing loss, the veteran's claim was denied.  
The veteran did not initiate an appeal with respect to this 
decision, and after one year it became final.  

The veteran's current appeal arises from a March 1998 attempt 
to reopen his claim. Because the present appeal does not 
arise from an original claim, the Board must bear in mind the 
important distinctions between an original claim and an 
attempt to reopen a previously denied claim.  Prior to our 
discussion of the evidence which has been obtained in 
connection with the appellant's current appeal, we must first 
note that the United States Court of Appeals for Veterans 
Claims had previously held that the Secretary of Veterans 
Affairs and, on appeal, the Board, were required to perform a 
two-step analysis when a claimant sought to reopen a claim 
based upon new evidence.  First, it was to be determined 
whether the evidence was "new and material."  Second, if 
the Board determined that the claimant had produced new and 
material evidence, the claim was reopened and the Board 
evaluated the merits of the veteran's claim in light of all 
the evidence, both old and new.  Manio v. Derwinski, 1 
Vet.App. 144 (1991).  Whether the new evidence was 
"material" turned essentially upon the reasonable 
possibility that, when viewed in the context of all the 
evidence, it would change the outcome.  Colvin v. Derwinski, 
1 Vet.App. 171, 174 (1991).

The Court more recently held that the two-step Manio process 
has been replaced with a three-step process.  See Elkins v. 
West, 12 Vet.App. 209 (1999) (en banc), interpreting and 
applying a decision of the United States Court of Appeals for 
the Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  The procedure which we must now follow is - 
first, it must be determined whether the appellant has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a); second, after the claim has been reopened, it 
must be determined whether, based upon all the evidence of 
record, the claim, as reopened, is well grounded; third, if 
the claim is well grounded, the merits of the claim must be 
addressed and, if ripe for decision, adjudicated. Vargas-
Gonzalez v. West, 12 Vet.App. 321 (1999).  In addition, Hodge 
overruled Colvin and its progeny as to the materiality 
element of the new-and-material-evidence test.  See Elkins, 
supra, at 214.

As defined by regulation, new and material evidence means 
evidence not previously submitted, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence which was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  See Vargas-Gonzalez, supra at 326, noting that 
Hodge did not deal with the test for determining whether 
evidence is new, which is a determination separate from 
whether it is material.  See also Anglin v. West, 203 F.3d 
1343, 1346 (Fed. Cir. 2000) ("nothing in Hodge suggests that 
the understanding of 'newness' as embodied in the first prong 
of the Colvin test is inadequate or in conflict with the 
regulatory definition of new and material evidence").

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet.App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet.App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Therefore, 
the evidence which must be considered at this time, in 
connection with the appellant's to reopen his claim of 
service connection for hearing loss, is that which has been 
submitted since the RO's decision addressing this matter in 
1989.  

The evidence received in connection with the veteran's 
attempt to reopen his claim includes the report of an 
examination conducted for VA purposes in 1999, in addition to 
private treatment records dated between 1989 and 1998.  The 
VA examination report unquestionably confirms the presence of 
moderate sloping to severe sensorineural hearing loss 
bilaterally.  The private treatment records includes comments 
from the physician treating the veteran that he (the veteran) 
has severe, long standing hearing loss, "actually following 
the war."  This latter comment, in the Board's view, read in 
a light most favorable to the veteran, conveys the 
physician's opinion, that he considered the veteran's current 
hearing loss to have arisen concurrently with the veteran's 
war time service.  

Since the evidence added to the record after the veteran's 
prior denial of service connection includes medical findings 
that the veteran has the disability for which he seeks 
benefits, and includes an opinion that suggests a causal 
relationship between the veteran's military service and the 
onset of the claimed disability, we find that this evidence 
bears directly and substantially upon the specific matter 
under consideration and, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a) (1998); 38 U.S.C.A. § 5108 
(West 1991).  Accordingly, the Board concludes that the 
veteran has submitted evidence that is new and material, and 
the claim for service connection for bilateral hearing loss 
is reopened.

b.  Well-Grounded Claim

Having concluded that the veteran has reopened his claim for 
service connection for bilateral hearing loss, the Board must 
next consider whether the evidence establishes that the 
underlying claim for service connection is well grounded.  

The Court of Appeals for Veterans Claims has held that, in 
order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  "Although the claim need not be conclusive, the 
statute [38 U.S.C.A. §5107] provides that [the claim] must be 
accompanied by evidence" in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links the 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1998); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 Vet.App. 
343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

As described in the previous portion of this decision, the 
evidence in this case includes an opinion by a medical 
professional, which suggests a link between the veteran's 
current hearing loss and his World War II service.  In view 
of this opinion, the Board finds that the above described 
criteria, which must be met to establish a well-grounded 
claim of service connection for bilateral hearing loss, have 
been met in this case.


ORDER

To the extent the Board has determined that new and material 
evidence has been submitted to reopen the veteran's claim for 
service connection for bilateral hearing loss, the appeal is 
granted.

The veteran's claim for service connection for bilateral 
hearing loss is well grounded, thereby giving rise to a duty 
to assist in its development, and to this extent also, the 
appeal is granted.


REMAND

Having concluded that the veteran's claim for service 
connection for bilateral hearing loss has been reopened, and 
that the claim is well grounded, the Board is of the opinion 
that additional development is necessary prior to entering a 
final determination regarding a decision on the underlying 
merits of the claim.  In this regard, we note that the 
veteran's primary contention has been that his hearing loss 
is related to the noise exposure he endured during combat in 
World War II.  As to evidence dating from the veteran's 
military service, the current record shows that the veteran 
was awarded the combat infantryman's badge, and includes the 
report of the examination of the veteran conducted at the 
time of his service discharge.  The evidence does not include 
any other service medical record, nor does it show that any 
attempt has been made to obtain all of the veteran's service 
medical records.  Although it may well be that like many 
other World War II era veterans, this veteran's records were 
destroyed in the 1973 fire at the National Personnel Records 
Center, an effort should nevertheless be made to secure any 
available service medical records pertaining to this veteran.  

In addition, it is observed that during the hearing conducted 
at the RO in 1999, there was some discussion regarding the 
treatment for hearing loss the veteran received over the 
years since service.  Although in the verbal exchange that 
took place at the hearing, it may have been clear to those 
present what treatment the veteran had received over the 
years, from whom that treatment was received, and which of 
these records were no longer available, these facts are not 
made clear from a reading of the transcript.  In view of 
that, the veteran should be asked to identify in writing, 
those from whom he has received treatment for his hearing 
loss over the years, and of these individuals, whose records 
of this treatment are no longer available.  An attempt should 
then be made to obtain any available treatment records.  

Furthermore, the veteran also commented at his hearing that 
he had been employed at the same plant for 39 years, prior to 
his retirement in 1988.  In view of this, he should be asked 
whether he had been medically examined by his employer during 
that time, and if so, an attempt should be made to obtain any 
records of such examinations.  

Moreover, since the claims file currently contains medical 
evidence that may be read as suggesting a causal relationship 
between the veteran's military service, and his current 
hearing loss, it would be useful to refer the veteran's 
claims file to a VA physician who should review it in its 
entirety and render an opinion as to whether it is at least 
as likely as not that the veteran's current bilateral hearing 
loss had its onset in service.

For the reasons set forth above, this case is being remanded 
to the RO for the following action:

1.  The RO should contact the National Personnel 
Records Center, and attempt to obtain the 
veteran's service medical records.  

2.  The RO should contact the veteran, and ask him 
to identify the name, address, and approximate 
dates of treatment (to the best of his 
recollection) of all medical professionals who 
have treated his hearing loss, since his 
separation from service.  Of those identified, he 
should also indicate those medical professionals 
whose records of his treatment he knows to be 
unavailable, (as for example where the treating 
physician has long since passed away).  After 
obtaining any appropriate authorization, the RO 
should attempt secure copies of any available 
records of treatment of the veteran's hearing 
loss, from the sources he identified.  

3.  The RO should also ask the veteran to provide 
the name and address of his employer of 39 years, 
and from whom he indicated he retired in 1988.  
After obtaining this information, and with any 
necessary authorization from the veteran, the RO 
should contact the former employer, and request 
that it provide copies of any medical records 
pertaining to the veteran that may be in its 
possession.  

4.  After the preceding development has been 
accomplished, the RO should refer the veteran's 
claims file to a VA physician knowledgeable in the 
field of hearing loss.  This physician should 
review the claims file, including this Remand, 
make a notation that such review took place, and 
provide a typewritten report in which is set forth 
when, in his or her opinion, it is at least as 
likely as not that the onset of the veteran's 
bilateral hearing loss occurred.  A complete 
rationale for any opinion offered should be set 
forth in the report provided, together with 
citation to appropriate supporting records.  In 
the event a current examination of the veteran is 
deemed warranted, that should be arranged, 
although, if the veteran fails to report for such 
an examination, the requested opinion based on the 
available records should, nevertheless, still be 
provided. 

5.  Upon completion of the above, the RO should 
review the evidence, and ensure that all of the 
foregoing development actions have been conducted 
and completed in full.  If any development is 
incomplete (for example, if any requested opinion 
is not provided), appropriate corrective action 
should be taken.

6.  Thereafter, the RO should enter its decision 
concerning the veteran's claim for service 
connection for bilateral hearing loss.  If the 
decision is adverse to the veteran, the RO should 
issue a supplemental statement of the case to the 
veteran and his representative, both of whom 
should be given a reasonable opportunity to 
respond before the case is returned to the Board 
for further review. 

No action is required of the veteran unless he receives 
further notice, although he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals


 



